DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Applicant argues that Hannen does not provide a detachable tulip. The examiner disagrees as one can detach tulip #140 from the bone fastener or any other components of the assembly shown in Fig 1b if one chooses to do so. The applicant is not claiming what the tulip is detachable from nor does applicant explain what the tulip is detachable from. The applicant argues that Hannen does not disclose the adapter is placed in a recess of the head of the bone fastener without explaining how. Regardless, see Fig 1d, where the fastener has a proximal head that defines a recess near ref #121, where the recess is located between components #126, #124 and see Fig 1f where the adapter is placed in the recess. Furthermore, the recess and bone fastener are only functionally recited and not part of the claimed invention. As such the rejection of Hannen stands but tweaked slightly in view of applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an insertion tool by inserting a self-retaining tip” is confusing and indefinite. As stated in the last office action, the applicant appeared to be claiming both a method and apparatus and while most of the issues were resolved. Claim 4 was not resolved. It seems that the italicized portions should be deleted and replaced with a coma. Claim 10 has the same issue as Claim 4. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannen US 2014/0343617.
Regarding Claim 1, Hannen discloses a pedicle screw assembly (Fig 1a-1b) comprising:
a detachable tulip (#140, able to be detached from fastener #120, likewise tulip #140 can be detached from any of the other components of the assembly as seen in Fig 1b) configured to couple to a head of a bone fastener (#120, Fig 1a-1b);
an adapter (#180) (alternatively, adapter can be in the form of a circle as seen in Fig 4f, paragraph 60) having a lower portion (#182, when looking downward on the adapter as seen in Fig 4b, the lower portion #182 is a lower portion of the adapter) configured to be positioned into a recess arranged on the head of the bone fastener (see Fig 1d, where the fastener has a proximal head that defines a recess near ref #121, where the recess is located between components #126, #124 and see Fig 1f where the adapter is placed in the recess)(examiner notes that the recess and bone fastener are only functionally recited and not part of the claimed invention);
 an upper portion (#184) of the adapter extending from the lower portion (as seen when looking down at the view in Fig 4b where the upper portion is located extends up from the lower portion) configured to be positioned into a longitudinal slot of the detachable tulip (able to be received into elongated slot #144), wherein the upper portion is adapted to slide along the longitudinal slot to allow movement of the tulip in a first plane along a direction that is parallel to a longitudinal axis of the longitudinal slot (Fig 1b, paragraph 47, sliding of the upper portion allows for motion in a first plane that is parallel to a plane defined by axes #102 and #106), and wherein the longitudinal slot prevents movement of the tulip in a second plane lateral to the first plane relative to the bone fastener (Fig 1b, paragraph 47, movement is prevented in a second plane that is parallel to a plane defined by axes #102 and #104); and 
a fusion bar (#190, Fig 3d, paragraph 47) coupled to the detachable tulip. 

Regarding Claim 2, Hannen discloses the modular pedicle screw assembly is prevented from rotational or translational movement in the second plane as a result of a pair of oppositely positioned lateral surfaces (Fig 4a-4b, left and right lateral surfaces of #184) of the upper portion abutting against respective oppositely positioned inner walls (corresponding left and right lateral walls of #144, Fig 3a) of the longitudinal slot (paragraph 47). 

Regarding Claim 3, Hannen discloses the upper portion is prevented from sliding past a predefined location along the longitudinal slot by a pair of oppositely positioned inclined surfaces (Fig 4a-4b left and right lateral incline surfaces of #184) that abut against respective oppositely positioned inner walls of the modular pedicle screw assembly (able to abut end of the slot and further sliding is prevented due to the interactions of the inclined surfaces and slot). 

Regarding Claim 6, Hannen discloses the pedicle screw assembly is coupled to an insertion tool while the upper portion is being inserted into the longitudinal slot (one can hold tulip #140 with a tool while placing the upper portion in the slot)(as noted above, the claims are being treated as a device claim with the tulip and tool being functionally recited). 

Claims 7-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannen US 2014/0343617.
Regarding Claim 7, Hannen discloses modular pedicle screw assembly (Fig 1a-1b), the assembly comprising:
a detachable tulip (#140, able to be detached from fastener #120, likewise tulip #140 can be detached from any of the other components of the assembly as seen in Fig 1b) configured to couple to a head of a bone fastener (#120, Fig 1a-1b);
an adapter (#180, Fig 4a)(alternatively, adapter can be in the form of a circle as seen in Fig 4f, paragraph 60) having a lower portion (#182, when looking downward on the adapter as seen in Fig 4b, the lower portion #182 is a lower portion of the adapter) configured to be positioned into a recess arranged on a head of the bone fastener (see Fig 1d, where the fastener has a proximal head that defines a recess near ref #121, where the recess is located between components #126, #124 and see Fig 1f where the adapter is placed in the recess)(examiner notes that the recess and bone fastener are only functionally recited and not part of the claimed invention);
an upper portion (#184, as seen when looking down at the view in Fig 4b where the upper portion is located extends up from the lower portion) of the adapter configured to be positioned into a longitudinal slot of a modular pedicle screw assembly (able to be received into elongated slot #144), wherein the upper portion extends from the lower portion (Fig 4a), the upper portion having an upper surface (surface where #184 is pointing to), a pair of oppositely positioned lateral surfaces extending from the upper surface (see Fig below, the lateral surfaces are on the same side but on opposite ends), an a pair of oppositely positioned inclined surfaces extending from the upper surface (see Fig below), the inclined surfaces are received in the longitudinal slot, thereby allowing movement of the modular pedicle screw assembly in a first plane a long a direction that is parallel to a longitudinal axis of the longitudinal slot (Fig 1b, paragraph 47, sliding of the upper portion allows for motion in a first plane that is parallel to a plane defined by axes #102 and #106), and the longitudinal slot preventing movement of the modular pedicle screw assembly in a second plane lateral to the first plane relative to the bone fastener (Fig 1b, paragraph 47, movement is prevented in a second plane that is parallel to a plane defined by axes #102 and #104); and 
a fusion bar (#190, Fig 3d, paragraph 47) configured to be positioned within the modular pedicle screw assembly (paragraph 47). 

    PNG
    media_image1.png
    615
    621
    media_image1.png
    Greyscale

Regarding Claim 8, Hannen discloses the modular pedicle screw assembly is prevented from rotational or translational movement in the second plane as a result of the pair of oppositely positioned lateral surfaces of the upper portion abutting against respective oppositely positioned inner walls of the longitudinal slot (paragraph 47, 53, Fig 3a-3b, the slot has corresponding walls, note that the slot is only functionally recited). 

Regarding Claim 9, Hannen discloses the upper portion is prevented from sliding past a predefined location along the longitudinal slot as a result of the pair of oppositely positioned inclined surfaces that abut against respective oppositely positioned inner walls of the modular pedicle screw assembly (Fig 3a-3b, 4a-4b, paragraph 47, 53, able to abut end of the slot and further sliding is prevented due to the interactions of the inclined surfaces and slot)

Regarding Claim 11, Hannen discloses the modular pedicle screw assembly includes a clamp, and the clamp has a non-linear slot (note that tulip assembly is functionally recited, however, Hannen does show a non-linear side slot in Fig 1a, located below where ref #140 is pointing to). 

Claims 7, 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisermann US 2012/0303072 and evidenced by Glazer US 2008/0183220.
Regarding Claim 7, Eisermann discloses a modular pedicle screw, the assembly (Fig 7a-7f) comprising: 
a detachable tulip (#10, able to be detached from adapter #2, Fig 7a-7f) configured to detachable couple to a head of a bone fastener (note that the fastener is not part of the claimed invention and discussed below where the adapter #2 is able to couple to a bone fastener and thus when tulip #10 detaches from the adapter #2, it also is able to detach from the head of a bone fastener)(examiner also notes that the how the tulip and fastener are coupled is not being claimed as well);

an adapter (#2, Fig 8a-8c) having a lower portion (#6) configured to be positioned into a recess arranged on a head of the bone fastener [note the lower portion has threads that is capable of being received into a head of a bone faster, as evidenced by Glazer, Figs 1, 8 which shows a bone faster (#100) having a head (#124) with a recess (Fig 3-4), a threaded lower portion #126 is inserted into the recess, Fig 5, 9), note the bone fastener is functionally recited ]; 
an upper portion (#4) of the adapter configured to be positioned  into a longitudinal slot of a modular pedicle screw assembly (Fig 6a-6c shows a slot, Fig 7a-7f shows the upper portion able to be received in the slot), wherein the upper portion extends from the lower portion (Fig 8a-8c), the upper portion having an upper surface (top of #4), a pair of oppositely positioned lateral surfaces extending from the upper surface, an a pair of oppositely positioned inclined surfaces extending from the upper surface, the inclined surfaces are received in the longitudinal slot (see Fig below), thereby allowing movement of the modular pedicle screw assembly in a first plane (plane defined by “R” in Fig 7c and the longitudinal axis “Z” of adapter #2) a long a direction that is parallel to a longitudinal axis of the longitudinal slot (Fig 7c), and the longitudinal slot preventing movement of the modular pedicle screw assembly in a second plane (Fig 7c, plane defined by “R” and an axis perpendicular to “R” and “Z”, the second plane being perpendicular to the first plane) lateral to the first plane relative to the bone fastener (in the position shown in Fig 7d, rotational/pivotal/axial movement within the second plane is prevented);
and a fusion bar (#24, paragraph 45) configured to be positioned within the modular pedicle screw assembly. 

    PNG
    media_image2.png
    481
    851
    media_image2.png
    Greyscale

Regarding Claim 8, Eisermann discloses the modular pedicle screw assembly is prevented from rotational or translational movement in the second plane as a result of the pair of oppositely positioned lateral surfaces (#18s) of the upper portion abutting against respective oppositely positioned inner walls of the longitudinal slot (as discussed in Claim 7 above, Fig 7d) 


Regarding Claim 12, Eisermann discloses the inclined surfaces form a flange (see Fig above, Fig 1a-1b) having an underside (as seen in Fig 1a) that rests on top of the head of the bone fastener (as evidenced by Glazer above, able to rest on top of a bone fastener). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman US 2006/0241593 in view of Hannen US 2014/0343617.
Regarding Claim 1, Sherman discloses a pedicle screw assembly comprising: 
a detachable tulip (see Fig below) configured to couple to a head of a bone fastener (detachably coupled via the adapter);
an adapter (see Fig below) having a lower portion configured to be positioned into a recess arranged on the head of the bone fastener (see Fig below, paragraph 21, lower portion inserted into a recess of the head);
 an upper portion of the adapter extending from the lower portion (see Fig below) configured to be positioned in the detachable tulip (Fig 7), and 
a fusion bar coupled to the detachable tulip (see Fig below).

    PNG
    media_image3.png
    727
    712
    media_image3.png
    Greyscale

Sherman does not disclose the upper portion configured to be positioned into a longitudinal slot of the tulip, wherein the upper portion is adapted to slide along the longitudinal slot to allow movement of the tulip in a first plane along a direction that is parallel to a longitudinal axis of the longitudinal slot, and wherein the longitudinal slot prevents movement of the tulip in a second plane lateral to the first plane relative to the bone fastener.
Hannen discloses a pedicle screw assembly (Fig 1a-1b) comprising:
a detachable tulip (#140, able to be detached from fastener #120, likewise tulip #140 can be detached from any of the other components of the assembly as seen in Fig 1b);
an adapter (Fig 1b) having an upper portion that includes an insert (#180 as seen in Fig 4f)  having at least one extension (#184) configured to be positioned into a longitudinal slot of the detachable tulip (able to be received into elongated slot #144), wherein the upper portion is adapted to slide along the longitudinal slot to allow movement of the tulip in a first plane along a direction that is parallel to a longitudinal axis of the longitudinal slot (Fig 1b, paragraph 47, sliding of the upper portion allows for motion in a first plane that is parallel to a plane defined by axes #102 and #106), and wherein the longitudinal slot prevents movement of the tulip in a second plane lateral to the first plane relative to the bone fastener (Fig 1b, paragraph 47, movement is prevented in a second plane that is parallel to a plane defined by axes #102 and #104); and a fusion bar (#190, Fig 3d, paragraph 47) coupled to the detachable tulip, the at least one extension in the longitudinal slot allowing the tulip to only rotate in one plane (paragraph 49). 
 It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the upper portion and tulip of Sherman to have the upper portion include an insert having at least one extension received in a longitudinal slot of the tulip in view of Hannen above because this allows movement of the tulip in only one plane. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman US 2006/0241593 and Hannen US 2014/0343617, as applied to claim 1, and in further view of  Podolsky US 3,463,209.
Regarding Claim 4, Sherman as modified discloses the adapter is threaded into the recess of the bone fastener (paragraph 21 in Sherman), where the adapter includes a through-hole having an upper hole (with the modification, the adapter includes an insert having an upper hole of #180 as seen in Fig 4f in Hannen) and a lower hole (lower hole of #180 in Hannen, Fig 4f) whose diameter is smaller than the upper hole (Fig 1f, paragraph 149 where #182 is curved/spherical such that the upper hole is larger than the lower hole) but does not disclose the pedicle screw assembly includes an insertion tool by inserting a self-retaining tip of the insertion tool into a hole of the adapter, wherein the hole includes a through-hole having an upper hole for receiving the self- retaining tip and a lower hole whose diameter is smaller than the upper hole.

Podolsky discloses a screw (Fig 1) with a socket (“e” Fig 2), an insertion tool in the form of a driver (Fig 12) having a self retaining tip (“E” Fig 8, 12, Col 2 lines 43-50), the self retaining tip provides an interference fit which temporarily secures together the tool and screw in longitudinal alignment to resist accident separation (Col 1 lines 10-30). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the adapter include a socket and to use the insertion tool, with the self retaining tip, and for the socket to correspond with the tip view of Podolsky because the self retaining tip provides an interference fit which temporarily secures together the tool and adapter in longitudinal alignment to resist accident separation and allows one to thread the adapter onto the head of the fastener. With the modification, the tip is inserted through the through hole and socket. 


Regarding Claim 5, Sherman as modified discloses the assembly is configured to align the lower portion of the adapter with the recess after the adapter is loaded into the insertion tool (, see Fig 6 in Sherman where the lower portion is aligned with the recess, the tool in view of Podolsky would be able to hold onto the adapter when aligning the lower portion to the recess).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hannen US 2014/0343617 view of Podolsky US 3,463,209
Regarding Claim 10, Hannen discloses the adapter has a hole,  the hole includes a through-hole having an upper hole (upper hole of #180 as seen in Fig 4f) and a lower hole (lower hole of #180)  whose diameter is smaller than the upper hole (Fig 1f, paragraph 149 where #182 is curved/spherical such that the upper hole is larger than the lower hole). Hannen also discloses a socket (#122) for an insertion tool (paragraph 48), the tip of the insertion tool when inserted into the socket (#122) also passes through the upper hole (Fig 1f) but does not disclose the insertion tool has a self-retaining tip.
Podolsky discloses a screw (Fig 1) with a socket (“e” Fig 2), an insertion tool in the form of a driver (Fig 12) having a self retaining tip (“E” Fig 8, 12, Col 2 lines 43-50), the self retaining tip provides an interference fit which temporarily secures together the tool and screw in longitudinal alignment to resist accident separation (Col 1 lines 10-30). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify  use the insertion tool, with the self retaining tip, and for the socket to correspond with the tip view of Podolsky because the self retaining tip provides an interference fit which temporarily secures together the tool and adapter in longitudinal alignment to resist accident separation.
Allowable Subject Matter
Claims 13-16 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773